     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 1 of 12 Page ID #:1214



1      Ryan H. Weinstein (Bar No. 240405)
2       rweinstein@cov.com
       COVINGTON & BURLING LLP
3      1999 Avenue of the Stars, Suite 3500
4      Los Angeles, California 90067-4643
       Telephone: + 1 (424) 332-4800
5      Facsimile: + 1 (424) 332-4749
6
       Benjamin J. Razi (admitted pro hac vice)
7      brazi@cov.com
8      Andrew Soukup (admitted pro hac vice)
        asoukup@cov.com
9      Steven Winkelman (admitted pro hac vice)
10      swinkelman@cov.com
       COVINGTON & BURLING LLP
11     One CityCenter
12     850 Tenth Street, NW
       Washington, DC 20001-4956
13     Telephone: + 1 (202) 662-6000
14
       Attorneys for Plaintiff / Counter-Defendant
15     RELMAN, DANE & COLFAX PLLC
16
17                                 UNITED STATES DISTRICT COURT
18                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
19                                           WESTERN DIVISION
20
21                                                               Case No. 2:19-cv-08612-PSG-JC
        RELMAN, DANE & COLFAX PLLC,
22
              Plaintiff,                                         RELMAN, DANE & COLFAX
23                                                               PLLC’S PARTIAL ANSWER AND
24            v.                                                 AFFIRMATIVE DEFENSES TO MEI
                                                                 LING’S COUNTERCLAIMS
25      FAIR HOUSING COUNCIL OF SAN
26      FERNANDO VALLEY AND MEI LING,                            Honorable Phillip S. Gutierrez
                                                                 Courtroom 6A
27            Defendants.
28                                                               JURY TRIAL DEMANDED


           RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 2 of 12 Page ID #:1215



1       MEI LING,
2
             Counter-Claimant,
3
4            v.
5       RELMAN, DANE & COLFAX PLLC,
6
             Counter-Defendant.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


           RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 3 of 12 Page ID #:1216



1                                      PRELIMINARY STATEMENT
2            Plaintiff and Counter-Defendant Relman, Dane & Colfax PLLC (the “Relman
3      Firm”) respectfully submits this Partial Answer (“Answer”) to Defendant and Counter-
4      Claimant Mei Ling’s (“Ms. Ling’s”) counterclaims set forth in her First Amended
5      Answer, Affirmative Defenses, & Counterclaims (ECF No. 85) (“Counterclaims”).
6            The Relman Firm submits this Answer only on behalf of itself and, unless stated
7      otherwise, construes “Relman” to refer exclusively to the Relman Firm.
8            The Relman Firm reserves the right to seek to amend and supplement its Answer
9      as may be appropriate or necessary.
10           Except as otherwise expressly stated herein, the Relman Firm denies each and
11     every allegation in the Counterclaims—including any allegations in the preamble,
12     unnumbered Paragraphs, subparagraphs, prayer for relief, titles, headings, subheadings,
13     table of contents, footnotes, tables, graphs, and illustrations of the Counterclaims—and
14     specifically denies liability to Ms. Ling. To the extent not expressly denied, all
15     allegations for which the Relman Firm denies possessing knowledge or information
16     sufficient to form a belief are denied.
17                          ANSWERING THE FACTUAL ALLEGATIONS
18                            REGARDING JURISDICTION AND VENUE
19          75.      The allegations of Paragraph 75 state a legal conclusion to which no
20     response is required. To the extent that a response is required, the Relman Firm admits
21     that Ms. Ling purports to assert counterclaims against the Relman Firm.
22          76.      The allegations of Paragraph 76 state a legal conclusion to which no
23     response is required. To the extent that a response is required, the Relman Firm admits
24     that the Court has subject matter jurisdiction over this action.
25          77.      The allegations of Paragraph 77 state a legal conclusion to which no
26     response is required. To the extent that a response is required, the Relman Firm denies
27     that venue is proper in this District and denies that a substantial part of the events or
28     omissions giving rise to the counterclaims occurred in this District.

                                                           1
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 4 of 12 Page ID #:1217



1           ANSWERING THE FACTUAL ALLEGATIONS REGARDING PARTIES
2           78.      The Relman Firm admits that Ms. Ling is a party to this action. The Relman
3      Firm is without knowledge or information sufficient to form a belief as to the truth of the
4      remaining allegations of Paragraph 78 and, on that basis, denies those allegations.
5           79.      The Relman Firm admits that it is a professional limited liability company of
6      attorneys engaged in the practice of law under the laws of the District of Columbia with
7      its principal place of business in the District of Columbia. The Relman Firm admits that
8      at least one of its former attorneys who worked on the FCA case is a member of the
9      California bar and admits that, certain of its other attorneys were admitted pro hac vice in
10     the underlying FCA action in Central District of California but denies that such attorneys
11     were admitted pro hac vice “[a]t all times mentioned in [the Counterclaims]” to the extent
12     it is unclear what timeframe the Counterclaims encompass. The Relman Firm denies the
13     remaining allegations in Paragraph 79.
14        ANSWERING THE FACTUAL ALLEGATIONS REGARDING MS. LING’S
15                    COUNTERCLAIM FOR DECLARATORY JUDGMENT
16          80.      Paragraph 80 refers to and purports to describe the retainer agreement
17     between Ms. Ling and the Relman firm dated December 8, 2010 (the “Agreement”),
18     which document speaks for itself and therefore no response is required. To the extent a
19     response is required, the Relman Firm admits that on December 8, 2010, Ms. Ling
20     retained the Relman Firm by signing the Agreement, which set forth the parties’ “mutual
21     understanding with respect to the provision of legal services and the bases upon which
22     [the Relman Firm’s] fees and related expenses will be charged and paid.” The Relman
23     Firm admits that, under the Agreement, the Relman Firm “agree[d] to represent
24     [Ms. Ling] in the civil suit [she] commenced under the False Claims Act for declaratory
25     and injunctive relief, and for damages, penalties, and interest, against the City of Los
26     Angeles and/or the Community Redevelopment Agency of the City of Los Angeles and
27     potentially others, based on the Defendants’ alleged submission of false statements and
28     false claims to the United States government in order to receive CDBG and related funds

                                                           2
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 5 of 12 Page ID #:1218



1      and payments from the United States.” To the extent that any allegations in Paragraph 80
2      are inconsistent with the Agreement, the Relman Firm denies them.
3           81.      In response to Paragraph 81, the Relman Firm admits that it drafted the
4      Agreement. The Relman Firm denies that it “alone” drafted the agreement, as Ms. Ling
5      had an opportunity to review, ask questions, and revise the draft agreement.
6           82.      Paragraph 82 refers to and purports to describe the Agreement, which
7      document speaks for itself and therefore no response is required. The Relman Firm
8      admits that the Agreement was signed on behalf of the Relman Firm by Michael Allen,
9      one of its partners. The Relman Firm admits that it mailed the proposed Agreement to
10     Ms. Ling for her review and signature.
11          83.      The Relman Firm denies the allegations in Paragraph 83.
12          84.      The Relman Firm denies the allegations in Paragraph 84.
13          85.      Paragraph 85 refers to and purports to describe the Agreement, which
14     document speaks for itself and therefore no response is required. Furthermore, the
15     allegations of Paragraph 85 state a legal conclusion to which no response is required. To
16     the extent that a response is required, the Relman Firm admits that the agreement did not
17     state “the fee is not set by law but is negotiable” but denies the remaining allegations in
18     Paragraph 85.
19          86.      Paragraph 86 refers to and purports to describe the Agreement, which
20     document speaks for itself and therefore no response is required. Furthermore, the
21     allegations of Paragraph 86 state a legal conclusion to which no response is required. To
22     the extent that a response is required, the Relman Firm denies the allegations in
23     Paragraph 86.
24          87.      Paragraph 87 refers to and purports to describe the Agreement, which
25     document speaks for itself and therefore no response is required. Furthermore, the
26     allegations of Paragraph 87 state a legal conclusion to which no response is required. To
27     the extent that a response is required, the Relman Firm admits that the Agreement
28     provided that “[i]f the Litigation is resolved in a manner in which the Client does not

                                                           3
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 6 of 12 Page ID #:1219



1      prevail, the Client will not be responsible for any fees incurred by the Firm and will be
2      responsible only for the costs of the Litigation to the extent set forth herein.” To the
3      extent that any allegations in Paragraph 87 are inconsistent with the Agreement, the
4      Relman Firm denies them.
5           88.      The allegations of Paragraph 88 state a legal conclusion to which no
6      response is required. To the extent that a response is required, the Relman Firm admits
7      that Ms. Ling unilaterally purported to “void” the Agreement with the Relman Firm after
8      the Relman Firm had rendered years of valuable service to Ms. Ling. The Relman Firm
9      denies that the Agreement has been voided or that Ms. Ling had a right to void the
10     Agreement.
11          89.      Paragraph 89 refers to and purports to describe the Agreement, which
12     document speaks for itself and therefore no response is required. Furthermore, the
13     allegations of Paragraph 89 state a legal conclusion to which no response is required. To
14     the extent that a response is required, the Relman Firm admits that the Agreement
15     provides that “[i]f the Litigation is resolved by a lump sum settlement or offer of
16     judgment that provides for a monetary award to the Client but makes no separate
17     provision for fees and waives the Client’s right to seek court-awarded fees, the Firm shall
18     be entitled to one-third (33 1/3%) of the monetary award, in addition to costs, or the
19     Firm’s actual fees and costs (calculated in the manner below), whichever is greater.” The
20     Relman Firm admits that the Agreement also provides that “[i]f the Litigation is resolved
21     by summary judgment or a trial at which the Client prevails, the Firm shall be entitled to
22     one-third (33 1/3%) of the monetary amount awarded to the Client in the court
23     proceedings, in addition to costs, or the court’s award of statutory fees and costs,
24     whichever is greater.” To the extent that any allegations in Paragraph 89 are inconsistent
25     with the Agreement, the Relman Firm denies them. The last sentence of Paragraph 89
26     recites one of Ms. Ling’s requests for relief, to which no response is required. To the
27     extent a response is required, the Relman Firm denies that Ms. Ling is entitled to the
28     requested relief or any relief at all.

                                                           4
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 7 of 12 Page ID #:1220



1           90.      Paragraph 90 refers to and purports to describe the Agreement, which
2      document speaks for itself and therefore no response is required. Furthermore, the
3      allegations of Paragraph 90 state a legal conclusion to which no response is required. To
4      the extent that a response is required, the Relman Firm admits that the Agreement
5      provides that “[i]f the Litigation is resolved by a lump sum settlement or offer of
6      judgment that provides for a monetary award to the Client but makes no separate
7      provision for fees and waives the Client’s right to seek court-awarded fees, the Firm shall
8      be entitled to one-third (33 1/3%) of the monetary award, in addition to costs, or the
9      Firm’s actual fees and costs (calculated in the manner below), whichever is greater.” The
10     Relman Firm admits that the Agreement also provides that “[i]f the Litigation is resolved
11     by summary judgment or a trial at which the Client prevails, the Firm shall be entitled to
12     one-third (33 1/3%) of the monetary amount awarded to the Client in the court
13     proceedings, in addition to costs, or the court’s award of statutory fees and costs,
14     whichever is greater.” The Relman Firm admits that the Agreement also provides that
15     “[t]he Firm’s attorneys’ fees will be calculated utilizing the ‘lodestar’ method” and that
16     “[t]he ‘lodestar’ amount reflects the number of hours worked multiplied by a reasonable
17     hourly rate for the work performed.” To the extent that any allegations in Paragraph 90
18     are inconsistent with the Agreement, the Relman Firm denies them.
19          91.      The Relman Firm denies the allegations set forth in Paragraph 91.
20          92.      In response to Paragraph 92, the Relman Firm admits that there has been no
21     settlement with or judgment against the City of Los Angeles in the FCA action.
22          93.      In response to Paragraph 93, the Relman Firm admits that the CRA has
23     purported to enter into a settlement agreement with the United States, that Ms. Ling has
24     objected to the settlement, and that the settlement is awaiting court approval in the FCA
25     action.
26          94.      The allegations of Paragraph 94 state a legal conclusion to which no
27     response is required. To the extent a response is required, the Relman Firm is without
28

                                                           5
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 8 of 12 Page ID #:1221



1      knowledge or information sufficient to form a belief as to the truth of the allegations of
2      Paragraph 94 and, on that basis, denies those allegations.
3           95.       The allegations of Paragraph 95 state a legal conclusion to which no
4      response is required. To the extent a response is required, the Relman Firm is without
5      knowledge or information sufficient to form a belief as to the truth of the allegations of
6      Paragraph 95 and, on that basis, denies those allegations.
7           96.       In response to Paragraph 96, the Relman Firm denies that Ms. Ling “has
8      advised . . . Relman that she will reject any settlement agreement or offer of judgment in
9      the underlying FCA suit that makes no separate provision for fees, or that waives her
10     right to seek court-awarded fees.” In fact, Ms. Ling has objected to the Relman Firm
11     receiving any fees at all for the years of valuable service that it provided to her. The
12     Relman Firm is without knowledge or information sufficient to form a belief as to the
13     truth of the remaining allegations of Paragraph 96 and, on that basis, denies those
14     allegations.
15          97.       Paragraph 97 refers to and purports to describe the Agreement, which
16     document speaks for itself and therefore no response is required. To the extent a response
17     is required, the Relman Firm denies the allegations of Paragraph 97.
18          98.       Paragraph 98 refers to and purports to describe the Agreement, which
19     document speaks for itself and therefore no response is required. Furthermore, the
20     allegations of Paragraph 98 state a legal conclusion to which no response is required. To
21     the extent a response is required, the Relman Firm denies the allegations of Paragraph 98.
22          99.       In response to Paragraph 99, the Relman Firm admits that there has been no
23     grant of summary judgment or trial in the FCA action and admits that it “no longer
24     represents [Ms. Ling].” The Relman Firm denies that the FCA action cannot be resolved
25     by summary judgment or trial.
26         100.       Paragraph 100 refers to and purports to describe the Agreement, which
27     document speaks for itself and therefore no response is required. Furthermore, the
28     allegations of Paragraph 100 state a legal conclusion to which no response is required. To

                                                           6
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 9 of 12 Page ID #:1222



1      the extent a response is required, the Relman Firm denies the allegations of Paragraph
2      100. The Agreement provides “[i]f the amount awarded by the court is less than one-third
3      of the monetary amount awarded by order or judgment, the Client shall be responsible for
4      paying the Firm the difference between the court-awarded fees and one-third of the
5      monetary award to the Client.” To the extent that any allegations in Paragraph 100 are
6      inconsistent with the Agreement, the Relman Firm denies them.
7          101.      In response to Paragraph 101, the Relman Firm admits that it is negotiating
8      with the CRA regarding an award of attorney’s fees in the FCA action arising from its
9      work on behalf of the FHC. The Relman Firm denies the remaining allegations of
10     Paragraph 101, and specifically denies that any settlement between the Relman Firm,
11     CRA, and the FHC will provide any fees to the Relman Firm for its representation of
12     Ms. Ling—who has objected to the Relman Firm receiving any fees at all for the years of
13     valuable service that it provided to her.
14         102.      Paragraph 102 refers to and purports to describe the Agreement, which
15     document speaks for itself and therefore no response is required. Furthermore, the
16     allegations of Paragraph 102 state a legal conclusion to which no response is required. To
17     the extent a response is required, the Relman Firm admits that there is an actual
18     controversy and disagreement between the Relman Firm and Ms. Ling regarding
19     Ms. Ling’s obligations under the Agreements to pay the Relman Firm its legal fees
20     earned during its representation of Ms. Ling in the FCA action. The Relman Firm denies
21     that there is an “absence of the occurrence of any of the conditions in the agreement
22     allowing Relman to recover a one-third contingency fee from Ling.” The Relman Firm
23     admits that it seeks a declaration that Ms. Ling is not entitled to “void” or “terminate” the
24     Agreement, and that instead she is obligated to comply with the Agreements. To the
25     extent that any allegations in Paragraph 102 are inconsistent with the Agreement, the
26     Relman Firm denies them.
27
28

                                                           7
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 10 of 12 Page ID #:1223



1         ANSWERING THE FACTUAL ALLEGATIONS REGARDING MS. LING’S
2          COUNTERCLAIMS FOR PROFESSIONAL NEGLIGENCE, BREACH OF
3              FIDUCIARY DUTY, VIOLATION OF THE CALIFORNIA UNFAIR
4                       COMPETITION LAW, AND UNJUST ENRICHMENT
5            Concurrently with this Answer, the Relman Firm has moved to dismiss Ms. Ling’s
6      counterclaims for professional negligence, breach of fiduciary duty, violation of the
7      California Unfair Competition Law, and unjust enrichment. Accordingly, the Relman
8      Firm will not answer the factual allegations for those counterclaims at this time
9      (Paragraphs 103-131) and reserves the right to answer them and assert applicable
10     defenses if the Court denies the Relman Firm’s motion to dismiss.
11                            ANSWERING THE PRAYER FOR RELIEF
12           The Relman Firm denies that Ms. Ling is entitled to any relief.
13                                       AFFIRMATIVE DEFENSES
14           The Relman Firm asserts the following defenses to the Counterclaims. By
15     designating the following defenses, the Relman Firm does not admit or acknowledge that
16     it bears the burden of proof and/or burden of persuasion with respect to any such defense.
17     The Relman Firm also gives notice that it intends to rely upon such other and further
18     defenses of which it becomes aware during discovery in this action and reserves the right
19     to amend its Answer to assert any such defenses.
20                                   FIRST AFFIRMATIVE DEFENSE
21                                          (Failure to State a Claim)
22           The Counterclaims fail to state a claim upon which relief can be granted, fails to
23     state facts sufficient to constitute a cause of action, and fails to plead cognizable injury.
24                                 SECOND AFFIRMATIVE DEFENSE
25                                           (Statute of Limitations)
26           The Counterclaims are barred, in whole or in part, by the applicable statutes of
27     limitations.
28

                                                           8
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 11 of 12 Page ID #:1224



1                                   THIRD AFFIRMATIVE DEFENSE
2                      (Laches, Waiver, Unclean Hands, Estoppel, and Ratification)
3            The Counterclaims are barred, in whole or in part, by the doctrines of laches,
4      waiver, acquiescence, unclean hands, estoppel, and/or ratification.
5                                  FOURTH AFFIRMATIVE DEFENSE
6                         (Limitations of Awards, Caps on Recovery, and Setoff)
7            The Counterclaims are barred, reduced, and/or limited pursuant to applicable
8      statutory and common law regarding limitations of awards, caps on recovery, and setoffs,
9      including but not limited to the right to offset any amounts owed by the Relman Firm to
10     Ms. Ling by the amount that Ms. Ling owes the Relman Firm under her fee agreement.
11                                  FIFTH AFFIRMATIVE DEFENSE
12                                             (Failure to Mitigate)
13           The Counterclaims are barred, in whole or in part, by Ms. Ling’s failure to mitigate
14     damages allegedly sustained.
15                                  SIXTH AFFIRMATIVE DEFENSE
16                                         (Adequate Remedy at Law)
17           To the extent that Ms. Ling attempts to seek equitable relief, Ms. Ling is not
18     entitled to such relief because Ms. Ling has an adequate remedy at law.
19                                SEVENTH AFFIRMATIVE DEFENSE
20                                        (Lack of Statutory Standing)
21           The UCL claim is barred or limited by lack of statutory standing.
22                                 EIGHTH AFFIRMATIVE DEFENSE
23                                      (Lack of Injuries and Damages)
24           The Counterclaims are barred in whole or in part because Ms. Ling suffered no
25     injuries or damages as a result of any action or omission by the Relman Firm.
26
27
28

                                                           9
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
     Case 2:19-cv-08612-PSG-JC Document 90 Filed 12/18/19 Page 12 of 12 Page ID #:1225



1                                   NINTH AFFIRMATIVE DEFENSE
2                                              (Lack of Causation)
3            The Relman Firm denies all types of causation, including cause in fact, proximate
4      cause, and producing cause, with respect to the claims asserted against the Relman Firm.
5                                   TENTH AFFIRMATIVE DEFENSE
6                                              (Unjust Enrichment)
7            Ms. Ling would be unjustly enriched if allowed to recover on any of her
8      Counterclaims.
9                                       DEMAND FOR JURY TRIAL
10           The Relman Firm hereby demands a trial by jury of all issues so triable pursuant to
11     Rule 38 of the Federal Rules of Civil Procedure.
12                                          PRAYER FOR RELIEF
13           WHEREFORE, the Relman Firm respectfully requests:
14           1.      That the Counterclaims be dismissed with prejudice;
15           2.      That Ms. Ling take nothing by reason of the Counterclaims against the
16     Relman Firm and that judgment be entered in the Relman Firm’s favor;
17           3.      That the Relman Firm recover costs and attorney’s fees; and
18           4.      That this Court award such other and further relief as it deems proper.
19
20      DATED: December 18, 2019                            COVINGTON & BURLING LLP

21
22
                                                            By: /s/ Ryan H. Weinstein
23                                                                RYAN H. WEINSTEIN
24                                                                BENJAMIN J. RAZI
                                                                  ANDREW SOUKUP
25                                                                STEVEN WINKELMAN
26
                                                            Attorneys for Plaintiff/Counter-Defendant
27                                                          RELMAN, DANE & COLFAX PLLC
28

                                                          10
            RELMAN, DANE & COLFAX PLLC’S PARTIAL ANSWER AND AFFIRMATIVE DEFENSES TO MEI LING’S COUNTERCLAIMS
